Citation Nr: 1129811	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-38 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a left total knee replacement performed on February 11, 2003 at the VA Medical Center in Mountain Home, Tennessee.  

2.  Entitlement to service connection for left hip disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1961.  

This appeal arises from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board of Veterans' Appeals (Board) remanded the claim in April 2010 to obtain a medical opinion.  In August 2010 a VA physician reviewed the claims folder and wrote an opinion.  The development ordered has been completed.  Stegall v. West, 11  Vet. App. 268 (1998).  

The  issue of an increased rating for diabetes mellitus was raised by the Veteran in November 2009, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran does not have any additional disability as a result of a left total knee replacement at a VA facility in February 2003. 

2.  There is no evidence of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA during the left total knee replacement in February 2003.  

3.  Service connection has not been granted for any left knee disorder.  

4.  There is no evidence of symptoms of a left hip disorder in service or during the initial post service year.  

5.  There is a current diagnosis of tendonitis of the left hip.  

6.  There is no lay or medical evidence which links the currently diagnosed tendonitis of the left hip to service.  


CONCLUSIONS OF LAW

1.  The criteria for disability compensation under 38 U.S.C. § 1151 for additional disability due to left total knee replacement by VA in February 2003 have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010).  

2.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran submitted his claim in January 2007.  In February 2007 the RO sent him a letter explaining what was needed from him, what the evidence must show to support his claims, how VA could help, and how VA assigned disability ratings and effective dates.  

The Veteran's VA records of treatment were obtained.  VA examinations have been conducted and medical opinions obtained.  The duties to notify and assist have been fulfilled.  

In this regard, it is noted the Veteran appeared and gave testimony at a videoconference hearing in January 2010.  During the videoconference and in the written presentation, dated in May 2011, the Veteran's representative asserted that VA failed in its duty to assist by not obtaining quality assurance records from the VA medical center.  Under 38 U.S.C.A. § 5705, records created as part of the VA's medical quality-assurance program are confidential and access is limited.  

Under 38 U.S.C.A. § 5705(b) and the implementing regulations, in part, 38 C.F.R. §17.508(a), neither the adjudicative personnel of the Veterans Benefits Administration nor the personnel of the Board of Veterans' Appeals are listed among the persons authorized access to quality-assurance records.  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. A, Para. 3, Subpara. i, entitled "Quality Assurance Investigative Reports" (which replaced previous M21-1, Part IV, Chap. 22, Subchap. 1, § 22.03), pertaining to the development of the evidence relating to claims under 38 U.S.C.A. § 1151, citing 38 U.S.C.A. § 5705, the manual instructs that quality-assurance reports are confidential and cannot be used as evidence in the adjudication of claims under 38 U.S.C.A. § 1151.

The Board does not have the authority to invalidate or ignore a VA statute or VA regulations.  See 38 U.S.C.A. 7104(c) (Board is bound in its decisions by the regulations of the department and instructions of the Secretary).  Further, although VA is required to make reasonable efforts to assist a claimant in obtaining adequately identified evidence necessary to substantiate a claim, the indications in this case concerning the existence of relevant quality assurance records is nothing more than the representatives general musings on the subject at the January 2010 hearing.  It was not asserted such records pertinent to this case were known to exist.  Absent anything more specific, no further action in this regard is warranted.   

Relevant Laws and Regulations:  Compensation is awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was caused by VA medical treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151.

Under 38 C.F.R. § 3.361(c), a claim based on additional disability due to medical treatment must meet the causation requirements.  To establish causation, the evidence must show that VA's medical treatment resulted in additional disability.  Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  

Under 38 C.F.R. § 3.361(d), to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, it must be shown that the treatment caused the veteran's additional disability; and VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

Whether the proximate cause of the additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).

Factual Background.  The Veteran contends that after he had a total left knee replacement at VA in February 2003 he began to notice several problems related to his knee.  He contends the surgery lengthened his left leg which affected his left hip and caused him constant pain.  He had a more difficult time walking than he had before.  

By way of background, the record shows that in April of 2001, the Veteran came to VA with chronic left knee pain.  He had had a right total knee replacement in December 1999, and he requested a left total knee replacement. 

June 2001 records indicated the Veteran was shown a video entitled "A Patient's Guide to Total Knee Replacement."  He was also given handouts and instructions to bring with him to each appointment.  

VA preoperative examination revealed the Veteran had an antalgic gait and severe left knee pain.  He also had mild loss of lumbar lordosis.  

VA records in February 2003 indicate that the risks, benefits and possible complications were explained to the Veteran and he agreed to proceed.  A left total knee replacement (LTKR) was performed in February 2003 at VA.  Discharge summary noted the LTKP was without complications and the Veteran was discharged.  

May 2005 VA records reveal the Veteran complained of left sided hip pain for the last few months.  His right leg was one to two centimeters shorter than his left leg.  

July 2005, VA records indicate the Veteran had a gait abnormality, low back, hip and groin pain.  He was referred for evaluation of a leg length discrepancy.  The Veteran ambulated independently with a noticeable limp.  He had a valgus deformity of the right knee as a residual of his past right knee surgery.  That biomechanical imbalance contributed to his gait abnormality, back and hip pain.  Measurement of his lower extremities indicated his right leg was approximately one half inch shorter than his left.  A shoe lift was ordered for his right shoe.  X-rays of the hips revealed osteopenia.  

In July 2008, the Veteran's VA physician wrote the Veteran had continuous constant pain in his left hip.  It was felt that it was most likely related to previous surgery causing him to have a decrease in length of one of his lower extremities, which shifted his weight to the opposite side.  

The Veteran's spouse reported in July 2008, that the Veteran had pain in his left hip at all times when he walked or stood.  He had recovered from his first knee replacement quickly, but was slower recovering from his last surgery and had an obvious limp.  

The Veteran was afforded a VA examination in July 2008 and a medical opinion was requested.  The examiner reviewed the claims folder and the Veteran's medical records.  The following opinion was provided:  

It is not unusual that a leg length discrepancy be seen after TKR; either a shortened or a lengthened leg as compared to the non-operative leg.  This may be caused by the amount of adjacent leg and foreleg bone removed with the joint.  It is also well-known that abnormal gait and weight-bearing caused by leg length discrepancy can cause symptoms and pathology in the ipsilateral and contralateral weight-bearing joints of the appendicular skeleton, as well as the axial skeleton, specifically in the lumbo-sacral spine.  Therefore, in my opinion the left hip and spine conditions are caused by or a result of the leg length discrepancy, following the knee replacement.  Rationale: common medical knowledge, experience.  

In April 2010 the Board remanded the claim to obtain a medical opinion addressing the specific legal criteria pertinent in claims under 38 U.S.C.A. § 1151, (i.e., whether a leg length discrepancy was a result of carelessness, negligence, lack of proper skill or error in judgment or similar instance of fault on VA's part in furnishing surgical treatment on February 11, 2003.  In addition, the Board asked if the leg length discrepancy was reasonably foreseeable and was the type of risk that a reasonable health provider would have disclosed in connection with giving informed consent.)

In August 2010 the Veteran's claims folder and VA records were reviewed by an orthopedic surgeon.  X-rays of the lower extremities showed a significant degree of pelvis obliquity measuring 28 millimeters of lowering of the right iliac crest.  A significant amount of varus deformity was present within the right lower extremity, the site of the Veteran's previously operated tibial osteotomy and total knee arthroplasty.  Measurements of the lower extremities also indicated approximately 15 degrees of varus deformity of the right lower extremity and 3 degrees of varus of the left lower extremity.  After reviewing the 2003 operative report of the left TKR the orthopedic surgeon stated the surgery went smoothly.  He was unable to detect any deviation from excellent standards of care with the operation.  The selection of components and the tibial spacers seemed perfectly appropriate.  He did not feel there was any deviation from an excellent standard of care in the surgery performed on the left knee and the total knee arthroplasty performed in February 2003.  The Veteran's complaint of leg lengthening of the left lower extremity was actually a shortening of the right lower extremity due to the prior osteotomy of the tibia and fibula which resulted in shortening as noted by the overlap of his healed fibula on the right.  Also the Veteran had drifted into varus in the right lower extremity which gave him additional functional shortening of the right limb of his right lower extremity.  

Analysis.  In February 2003 after obtaining informed consent, the Veteran underwent a left TKR, which was performed at a VA facility.  

The Veteran contends that as a result he now has a leg length discrepancy which caused him to develop left hip and back pain.  VA records clearly indicate the Veteran has a leg length discrepancy.  

The first question to be addressed is whether the leg length discrepancy was caused by the left TKR in February 2003.  Records document that a leg length discrepancy was found after the February 2003 left TKR.  

The Veteran first reported it and noticed it after his left TKR.  While the Veteran is clearly competent to notice and describe symptoms he experiences he has not presented any evidence which indicates he has any special knowledge or education which qualified him to render an opinion as to the cause of his leg length discrepancy.  38 C.F.R. § 3.159 (2010).  

The regulations clearly indicate that merely showing that treatment was received and that the Veteran now has an additional disability does not establish causation.  It must be shown that the treatment was the proximate cause of the disability.  38 C.F.R. § 3.361 (c).  

In July 2008, the VA examiner stated that it was not unusual for either shortening or lengthening of a leg to occur after a TKR.  Significantly, the examiner did not indicate whether it was the result of the right or left TKR that caused the discrepancy in this case.  

A VA orthopedic surgeon in August 2010 attributed the leg length discrepancy not to the left knee TKR, but to the prior right knee tibial osteotomy and total knee arthroplasty.  He also noted there was greater varus deformity in the right lower extremity than the left.  He based his opinion on his review of the X-rays of the lower extremities and his observation and measurements of the lower extremities.  The Board has placed greater weight on the opinion of the VA orthopedic surgeon as he clearly related the clinical basis for his conclusion and explained what factors supported his opinion.  The Board has concluded the most probative evidence of record does not indicate the Veteran has additional disability, in this case a leg length discrepancy caused by his left TKR.  

Even if the Board found the evidence supported finding additional disability was caused by the left TKR in February 2003, the probative evidence does not indicate there was any carelessness, negligence, lack of proper skill, or error in judgment or similar fault on the part of VA.  After reviewing the operative report and the Veteran's medical records the VA orthopedic surgeon in August 2010 found no deviation from an excellent standard of care.  

The assertions of the Veteran and his representative that there must have been some deviation from the standard of care that caused his leg length discrepancy are of no probative value.  They have not provided any basis for finding they are competent to make such an assertion.  The Veteran is certainly competent to describe developing a limp after his left TKR and his symptoms of left hip and back pain.  He is not however competent to be able to determine the cause of such symptoms.  38 C.F.R. § 3.159.  

In reaching his conclusion the VA orthopedic surgeon specifically noted that the selection of the components and tibial spacers were appropriate.  Those are factors a lay person would not be competent to address.  The evidence does not demonstrate there was any careless, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in providing the left TKR in February 2003.  

In addition, the VA examiner in July 2008, has indicated that following knee replacement, the occurrence of a leg length discrepancy was a matter of common medical knowledge.  He explained that the shortening or lengthening could be caused by the removal of leg or foreleg bone with the removal of the knee joint.  Clearly, leg shortening is a foreseeable result of a TKR, since the removal of the knee joint and its replacement with prosthesis is the primary object of such a procedure.  

The preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151 for a left TKR performed at a VA facility in February 2003.  


SERVICE CONNECTION FOR LEFT HIP DISORDER

Relevant Laws and Regulations.  To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a)(2010).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when they are manifested to a compensable degree within the initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Factual Background and Analysis.  The Veteran contends he developed a left hip disorder as a result of his left TKR.  In essence he claims he has a left hip disorder secondary to his left knee TKR.  While service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury, service connection is not in effect for any disorder of the left knee.  38 C.F.R. § 3.310 (a)(2010).  There is no evidence of record which indicates his current complaints of left hip pain are related to any service connected disability.  

The Board also considered whether there was evidence to support service connection for a left hip disorder on a direct basis.  The Veteran's musculoskeletal system was noted to be normal at service entrance in July 1957 and on his separation examination in June 1961.  Service treatment records do not include any complaints of left hip pain or any records of treatment for the left hip.  

While the current VA records and examinations include complaints of left hip pain, there is no evidence of any symptoms of the left hip in service.  The Veteran has not provided any statement or testimony describing any left hip symptoms in service.  

There is no X-ray evidence of any arthritis of the left hip dated within one year of service separation.  In fact August 2006 VA X-rays of the left hip were unremarkable.  Tendonitis of the left hip was the current diagnosis.  

Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

While there is a current diagnosis of tendonitis of the left hip, there is no lay evidence or documentation in service records that would provide a basis for linking the currently diagnosed tendonitis of the left hip to service.  Service connection for a left hip disorder is not warranted.  


ORDER

VA compensation benefits provided by 38 U.S.C.A. § 1151 for residuals of a left total knee replacement performed on February 11, 2003 at the VA Medical Center in Mountain Home, Tennessee, are denied.  

Service connection for a left hip disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


